EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hahn – 9/24/21.

The application has been amended as follows: 

23. The method of claim 3, wherein the receiving of the signal indicating compensation for the transmitting of the determined one or more measurements includes receiving information Attorney Docket No: QLCMP008C1US/100898C1 5Application No.: 16/659,290indicative of a grant of an access to a service inaccessible to the mobile device prior to the receiving of the signal.


Allowable Subject Matter
	Claims 1-24 are allowed.

	Closest references found made of record: ("20070237096"|"8493887"|"20060233134"|"20080205308"|"20090279522"|"20110274094"|"20070135150"|"20080037499"|"8521893"|"20080108336"|"20100169498"|"20060233134"|"20090323648"|"20110098057"|"8082303"|"20040259567"|"20100085907"|"20100157941"|"20110177805"|"20050221829"|"20120058733"|"20050221829"|"20070135150").  The following is an examiner’s 
determining, by the mobile device, a location of the mobile device; processing, by the mobile device, one or more wireless signals received by the mobile device from a network element; [[and]] determining one or more measurements of one or more signals received from one or more other mobile devices; and responsive to the determined location of the mobile device corresponding to at least one of a set of locations received by the mobile device, transmitting the location of the mobile device and the determined one or more measurements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649